Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 1 of 10 PageID: 360




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


  USI INTERNATIONAL INC.,
                                        Civil Action No.: 3:15-cv-08451 (MAS)(TJB)
                           Plaintiff,
                  V.

                                           REQUEST FOR INTERNATIONAL
  FESTO DIDACTIC INC.,
                                           JUDICIAL ASSISTANCE [LETTER
                                            ROGATORY] TO PERMIT THE
                         Defendant.
                                          DEPOSITION OF JEREMY DUGGAN

  GREETINGS:

        The United States District Court for the District of New Jersey presents its

  compliments to the appropriate judicial authority of Ontario, Canada and requests

  international judicial assistance to obtain evidence to be used in the above-

  captioned civil matter, which is proceeding before this Court.

        This Court requests the assistance described herein as necessary in the

  interest of justice.   The assistance requested is that the appropriate judicial

  authority of Ontario, Canada compel Jeremy Duggan, a former employee of                i




  defendant Festo Didactic Inc. ("Defendant" or "Festo"), to make himself available

  for an oral examination for discovery in the above-captioned matter. A list of ,

  examination topics is attached as Schedule A.

        This request is related to a civil litigation that was commenced on December

  3, 2015 by Plaintiff USI International Inc. ("Plaintiff' or "USI''). Plaintiff is an
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 2 of 10 PageID: 361




  Icaza Belize Trust corporation. The defendant, Pesto, is a New Jersey corporation.

  Defendant acquired Lab-Volt Systems, Inc. ("Lab-Volt") in or about June of 2014.

        Plaintiff alleges Defendant was contractually obligated to pay a commission

  to Plaintiff in exchange for Plaintiffs role in facilitating the sale of Defendant's

  electronic training equipment through a United States government program to the

  government of Oman for the Military Technical College of Oman ("MTC"). The

  agreement, which Plaintiff and Lab-Volt allegedly entered into in or about April of

  2012, provided that Plaintiff would receive 25% of Lab-Volt's total contract price

  if the equipment was purchased at full Lab-Volt list price. Plaintiff alleges that it

  was also entitled to any additional markup in the final contract price. In or about     ,

  June of 2014, Defendant acquired Lab-Volt and allegedly assumed its liabilities

  and contractual obligations. On October 10, 2014, the deal that Plaintiff allegedly

  originated closed, and Defendant was awarded an $11,099,361 contract to sell

  equipment through the United States government to the government of Oman.               1




  Defendant to date has not paid Plaintiff any compensation.

        Jeremy Duggan is a key figure in the allegations in this litigation. Mr.

  Duggan was an employee of Lab-Volt and later became an employee of Pesto

  when Pesto acquired Lab-Volt. Mr. Duggan was Plaintiffs main point of contact

  at Lab-Volt and Pesto, and his signature appears on the correspondence that

  Plaintiff claims memorializes the agreement between the parties.


                                            2
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 3 of 10 PageID: 362




        Plaintiff also alleges that Mr. Duggan mischaracterized Lab-Volt's

  negotiations with the U.S. government, including sending false pro-formas to

  Plaintiff and misrepresenting the structure and value of the transaction.         Mr.

  Duggan's conduct allegedly led Plaintiff to believe that it would be entitled to less

  compensation than it is allegedly owed. Plaintiffs Complaint alleges that Mr.

  Duggan's actions are central to the claims brought for breach of contract, unjust        1




  enrichment and fraud. Given his alleged involvement in the core issues of this

  case, Mr. Duggan's testimony is critical for this proceeding and is being requested
                                                                                           1




  in the interests of justice. Accordingly, this request is being made for assistance in

  obtaining an oral examination for discovery of Mr. Duggan in Ontario, Canada.

        Your assistance in this matter is greatly appreciated, and this Court stands

  ready to provide similar judicial assistance to judicial authorities in Canada.

  Plaintiff has agreed to bear reasonable costs incurred in executing this Court's

  request.

        Furthermore:

        ( 1)   This letter constitutes a formal request from the District Court for the

               District of New Jersey.

        (2)    This Court properly has jurisdiction over the above-captioned matter

               pursuant to 28 U.S.C. § 1332(a)(2).




                                            3
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 4 of 10 PageID: 363




         (3)       The District Court for the District of New Jersey has the power to

                   direct the taking of evidence abroad pursuant to 28 U.S.C.                    '

                   § 1781(b)(2).

         (4)       This Court has the power to compel the attendance of witnesses and

                   the production of documents by corporations and individuals both

                   within and outside of its jurisdiction.

         (5)       The District Court for the District of New Jersey is a court of law and

                   equity, not an administrative tribunal.

         (6)       The above-captioned matter is currently anticipated to go to trial a,nd

                   the testimony sought in this letter may be used in connection with that

                   trial to the extent it is admissible under the United States Federal

                   Rules of Evidence.

         (7)       The District Court for the District of New Jersey has granted

                   enforcement of letters rogatory     frtiff-,,
                                                          · , ,· ,·~ii. is •. •    ,
                                                          ,__ .       :J.IIILIH
                                                                         ,~,    1,
                                                                                   Cl.-€.d< oC Coo-r.\-


                                                 ~JJJl·~tDer*y~~t
                                                  ..      _:                           '             !

                                                                                                     i




  Dated:.S/.\

          ·~w,:'
                    LL {20 / \[
                      '   ..    ,




   (Seal ~r:ciiillrit      .·


                                                 4
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 5 of 10 PageID: 364




                                     SCHEDULE A


                                        Definitions

         1.     "Defendant" or "Festo" means Festo Didactic Inc., its directors,

  officers, employees, agents, affiliates, subsidiaries, assignees, predecessors,

  successors, and Lab-Volt Systems, Inc. following Festo Didactic Inc. 's acquisition

  of Lab-Volt Systems, Inc. in 2014.

         2.     "Lab-Volt" means Lab-Volt Systems, Inc., its directors, officers,

  employees, agents, affiliates, subsidiaries, assignees, predecessors, and successors.

         3.     "MTC" means the Military Technical College of Oman.

         4.     "Plaintiff' or "USI" means USI International Inc., its directors,

  officers, employees, agents, affiliates, subsidiaries, assignees, predecessors, and

  successors.

         5.     "Communications" means every conceivable manner or means of

  disclosure, transfer, or exchange of oral· or written information (in the form of

  facts, ideas, inquiries, or otherwise) between one or more persons or entities,

   including, but not limited to, writings, documents, inter- and intra-office

   memoranda, correspondence, electronic mail, meetings, conferences,

   conversations, and agreements, whether face.;.to-face, by phone, by internet phone

   (e.g., Skype), by text messaging, by mail, by telecopier, by telex, by computer, or

   otherwise.

                                             5
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 6 of 10 PageID: 365




         6.     "Documents" means all documents or evidentiary matter reflecting

  text or Communications, whether stored electronically or in hard copy, including

  all writings, drawings, graphs, charts, photographs, sound recordings, images, and

  other data and data compilations.

         7.      "Concerning" means relating to, referring to, describing, evidencing,

  or constituting.

         8.      The terms "and" and "or" will be construed both conjunctively .and

  disjunctively, and each will include the other whenever such a dual construction

  would serve to bring within a category Documents or information that would not

  otherwise be within its scope.

          9.     The singular form shall include the plural and vice versa whenever

   such dual construction will serve to bring within the scope of any category any

  Documents or information that would otherwise not be brought within its scope.

          1o.    "Litigation" means the above-referenced litigation, which is currently

  pending in the District Court for the District of New Jersey.

          11.    "Equipment" means the electronic training equipment and services

   (e.g., training, warranty, and maintenance) that Festo agreed to provide to the MTC

   in the contract that is at issue in this Litigation.

          12.    "Exclusivity Agreement" means the agreement between Lab-Volt and

   USI pursuant to which Lab-Volt agreed to provide USI a commission in


                                                6
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 7 of 10 PageID: 366




  connection with Lab-Volt securing a contract to provide the Equipment to the

  MTC.

         13.   "MTC Contract" means the agreement pursuant to which Festo agreed

  to provide the Equipment to the MTC.

         14.   "Letter of Offer and Acceptance" refers to the Letter of Offer and

  Acceptance originally dated October 3, 2012, restated on April 24, 2013, and

  modified on two occasions, which was executed by representatives of the United

  States Navy and the Omani Ministry of Defence, in connection with the provision

  of the Equipment to the Oman MTC.




                                            7
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 8 of 10 PageID: 367




                                         Topics

           1.   Mr. Duggan's general education, employment history, biographical

  information, and background;

           2.   Mr. Duggan's responsibilities during his employment at Lab-Volt and

  Festo;

           3.   Mr. Duggan's knowledge concerning the transaction by which Lab-

  Volt was acquired by Festo in June 2014;

           4.   The facts, circumstances, and communications concerning the

  Exclusivity Agreement between Lab-Volt and USI;

           5.   The sequence of events that led to F esto being designated as the

  provider of the Equipment to the MTC;

           6.   The facts, circumstances, and communications concerning the

  negotiation, execution, and performance of the Letter of Offer and Acceptance,

  modifications and amendments thereto, and the MTC Contract;

           7.   Mr. Duggan's communications with representatives of the United

   States government concerning the Letter of Offer and Acceptance, modifications

   and amendments thereto, the MTC Contract, and the Exclusivity Agreement

   between Lab-Volt and USI;

           8.   Mr. Duggan's communications with employees of Plaintiff

   concerning the Letter of Offer and Acceptance, modifications and amendments


                                             8
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 9 of 10 PageID: 368




  thereto, the MTC Contract, and the Exclusivity Agreement between Lab-Volt and

  USI;

         9.    Mr. Duggan's communications with third-parties, including, but not

  limited to, representatives of the Omani government, representatives of the MTC,

  Kevin Whitt, and Professor Andrew Self, concerning the Letter of Offer and

  Acceptance, modifications and amendments thereto, the MTC Contract, and the

  Exclusivity Agreement between Lab-Volt and USI;

         10.   Mr. Duggan's communications with employees and representatives of

   Lab-Volt and Pesto concerning the Letter of Offer and Acceptance, modifications

   and amendments thereto, the MTC Contract, and the Exclusivity Agreement

   between Lab-Volt and USI;

         11.   The prices that Lab-Volt and/or Pesto proposed, offered, considered,

   or accepted as consideration in connection with the Letter of Offer and

   Acceptance, modifications and amendments thereto, and the MTC Contract;

         12.   The payment of commissions and/or other compensation to USI by

   Lab-Volt and Pesto.

         13.   The Documents Pesto has produced in connection with this Litigation

   from Mr. Duggan's email and document storage;

         14.    Mr. Duggan's Document retention practices and habits;




                                            9
Case 3:15-cv-08451-MAS-TJB Document 45 Filed 03/01/19 Page 10 of 10 PageID: 369



                                                                                           I

          15.    The contents of Documents that are relevant to this Litigation that Mr.

   Duggan deleted, the dates or approximate dates on which they were deleted, and

   his reasons for doing so; and

          16.    The facts and circumstances alleged in the Complaint, or asserted as

   defenses, in this litigation.




                                             10
